EXHIBIT 10.1

COSTAR GROUP, INC.
1998 STOCK INCENTIVE PLAN
(AS LAST AMENDED ON JUNE 19, 2001)

      PURPOSE CoStar Group, Inc., a Delaware corporation (“CoStar” or the
“Company”), wishes to recruit, reward, and retain employees and outside
directors. To further these objectives, the Company hereby sets forth the CoStar
Group, Inc. 1998 Stock Incentive Plan (the “Plan”) to provide options
(“Options”) or direct grants (“Stock Grants” and, together with the Options,
“Awards”) to employees and outside directors with respect to shares of the
Company’s common stock (the “Common Stock”). The Plan is effective as of the
effective date (the “Effective Date”) of the Company’s registration under
Section 12 of the Securities Exchange Act of 1934 (the “Exchange Act”) with
respect to its initial public offering (“IPO”).       PARTICIPANTS All Employees
of CoStar and any Eligible Subsidiaries are eligible for Options and Stock
Grants under this Plan, as are the directors of CoStar and the Eligible
Subsidiaries who are not employees (“Eligible Directors”). Eligible employees
and directors become “optionees” when the Administrator grants them an option
under this Plan or “recipients” when they receive a direct grant of Common
Stock. (Optionees and recipients are referred to collectively as “participants.”
The term participant also includes, where appropriate, a person authorized to
exercise an Award in place of the original optionee.) The Administrator may also
grant Options or make Stock Grants to certain other service providers.      
Employee means any person employed as a common law employee of the Company or an
Eligible Subsidiary.       ADMINISTRATOR The Administrator will be the
Compensation Committee of the Board of Directors of CoStar (the “Compensation
Committee”), unless the Board specifies another committee. The Board may also
act under the Plan as though it were the Compensation Committee.       The
Administrator is responsible for the general operation and administration of the
Plan and for carrying out its provisions and has full discretion in interpreting
and administering the provisions of the Plan. Subject to the express provisions
of the Plan, the Administrator may exercise such powers and authority of the
Board as the Administrator may find necessary or appropriate to carry out its
functions. The Administrator may delegate its



--------------------------------------------------------------------------------

CoStar Group, Inc.
1998 Stock Incentive Plan



--------------------------------------------------------------------------------

      functions (other than those described in the Granting of Awards section)
to officers or employees of CoStar.       The Administrator’s powers will
include, but not be limited to, the power to amend, waive, or extend any
provision or limitation of any Award. The Administrator may act through meetings
of a majority of its members or by unanimous consent.       GRANTING OF
AWARDS Subject to the terms of the Plan, the Administrator will, in its sole
discretion, determine

  the participants who receive Awards,       the terms of such Awards,       the
schedule for exercisability or nonforfeitability
(including any requirements that the participant or
the Company satisfy performance criteria),       the time and conditions for
expiration of the Award, and       the form of payment due upon exercise, if
any.

      The Administrator’s determinations under the Plan need not be uniform and
need not consider whether possible participants are similarly situated.      
Options granted to employees may be nonqualified stock options (“NQSOs”) or
“incentive stock options” (“ISOs”) within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”), or the
corresponding provision of any subsequently enacted tax statute. Options granted
to Eligible Directors must be NQSOs. The Administrator will not grant ISOs
unless the stockholders have approved the Plan.       The Administrator may
impose such conditions on or charge such price for the Stock Grants as it deems
appropriate.       SUBSTITUTIONS The Administrator may also grant Awards in
substitution for options or other equity interests held by individuals (i) as a
result of their employment by or services to CoStar Group, L.P. or (ii) who
become Employees of the Company or of an Eligible Subsidiary as a result of the
Company’s acquiring or merging with the individual’s employer or acquiring its
assets. If necessary to conform the Awards to the interests for which they are
substitutes, the Administrator may grant substitute Awards under terms and
conditions that vary from those the Plan otherwise requires.



--------------------------------------------------------------------------------

CoStar Group, Inc.
1998 Stock Incentive Plan



--------------------------------------------------------------------------------

      DIRECTOR
FORMULA
OPTIONS Each Eligible Director of the Company shall be entitled to receive at
the first meeting of the Board of Directors immediately following each of the
Company’s Annual Meeting of Stockholders an Option to purchase 1,000 shares of
the Company’s Common Stock at an exercise price equal to the Fair Market Value
(as defined below) on such date of grant. Such Options shall vest in full on the
first anniversary of the date of grant, provided that such Director is still a
Director of the Company.       DATE OF GRANT The Date of Grant will be the date
as of which this Plan or the Administrator grants an Award to a participant, as
specified in the Plan or in the Administrator’s minutes.       EXERCISE PRICE
The Exercise Price is the value of the consideration that a participant must
provide in exchange for one share of Common Stock. The Administrator will
determine the Exercise Price under each Award and may set the Exercise Price
without regard to the Exercise Price of any other Awards granted at the same or
any other time. The Company may use the consideration it receives from the
participant for general corporate purposes.       The Exercise Price per share
for NQSOs may not be less than 100% of the Fair Market Value of a share on the
Date of Grant. If an Option is intended to be an ISO, the Exercise Price per
share may not be less than 100% of the Fair Market Value (on the Date of Grant)
of a share of Common Stock covered by the Option; provided, however, that if the
Administrator decides to grant an ISO to someone covered by Sections 422(b)(6)
and 424(d) (as a more-than-10%-stock-owner), the Exercise Price of the Option
must be at least 110% of the Fair Market Value (on the Date of Grant).       The
Administrator may satisfy any state law requirements regarding adequate
consideration for Stock Grants by (i) issuing Common Stock held as treasury
stock or (ii) charging the recipients at least the par value for the shares
covered by the Stock Grant. The Administrator may designate that a recipient may
satisfy (ii) either by direct payments or by the Administrator’s withholding
from other payments due to the recipient.       FAIR MARKET
VALUE              Fair Market Value of a share of Common Stock for purposes of
the Plan will be determined as follows:

  if the Common Stock is traded on a national securities exchange, the closing
sale price on that date;



--------------------------------------------------------------------------------

CoStar Group, Inc.
1998 Stock Incentive Plan



--------------------------------------------------------------------------------

      if the Common Stock is not traded on any such exchange, the closing sale
price as reported by the National Association of Securities Dealers, Inc.
Automated Quotation System (“Nasdaq”) for such date;       if no such closing
sale price information is available, the average of the closing bid and asked
prices as reported by Nasdaq for such date; or       if there are no such
closing bid and asked prices, the average of the closing bid and asked prices as
reported by any other commercial service for such date.

      For any date that is not a trading day, the Fair Market Value of a share
of Common Stock for such date shall be determined by using the closing sale
price or the average of the closing bid and asked prices, as appropriate, for
the immediately preceding trading day.       The Fair Market Value will be
deemed equal to the IPO price for any Options granted as of the date on which
the IPO’s underwriters price the IPO.       EXERCISABILITY The Administrator
will determine the times and conditions for exercise of or purchase under each
Award but may not extend the period for exercise beyond the tenth anniversary of
its Date of Grant (or five years for ISOs granted to 10% owners covered by Code
Sections 422(b)(6) and 424(d)).       Awards will become exercisable at such
times and in such manner as the Administrator determines and the Award
Agreement, if any, indicates; provided, however, that the Administrator may, on
such terms and conditions as it determines appropriate, accelerate the time at
which the participant may exercise any portion of an Award or at which
restrictions on Stock Grants lapse. For Stock Grants, “exercise” refers to
acceptance of the Award or lapse of restrictions, as appropriate in context.    
  If the Administrator does not specify otherwise, Options will become
exercisable and restrictions on Stock Grants (other than the Director Formula
Grants) will lapse as to one-third of the covered shares on each of the first,
second, and third anniversaries of the Date of Grant.       No portion of an
Award that is unexercisable at a participant’s termination of employment will
thereafter become exercisable, unless the Award Agreement provides otherwise,
either initially or by amendment.       CHANGE OF Upon a Change of Control (as
defined below), all Options held by



--------------------------------------------------------------------------------

CoStar Group, Inc.
1998 Stock Incentive Plan



--------------------------------------------------------------------------------

      CONTROL       current Employees and directors will become fully
exercisable and all restrictions on Stock Grants will lapse. A Change of Control
for this purpose means the occurrence, after the Company’s IPO, of any one or
more of the following events:

      a person, entity, or group (other than the Company, any Company
subsidiary, any Company benefit plan, or any underwriter temporarily holding
securities for an offering of such securities) acquires ownership of more than
80% of the undiluted total voting power of the Company’s then-outstanding
securities eligible to vote to elect members of the Board (“Company Voting
Securities”);       consummation of a merger or consolidation of the Company
into any other entity — unless the holders of the Company Voting Securities
outstanding immediately before such consummation, together with any trustee or
other fiduciary holding securities under a Company benefit plan, hold securities
that represent immediately after such merger or consolidation at least 20% of
the combined voting power of the then outstanding voting securities of either
the Company or the other surviving entity or its parent; or       the
stockholders of the Company approve (i) a plan of complete liquidation or
dissolution of the Company or (ii) an agreement for the Company’s sale or
disposition of all or substantially all the Company’s assets, and such
liquidation, dissolution, sale, or disposition is consummated.       Even if
other tests are met, a Change of Control has not occurred under any circumstance
in which the Company files for bankruptcy protection or is reorganized following
a bankruptcy filing.

      The Adjustment Upon Changes in Capital Stock provisions will also apply if
the Change of Control is a Substantial Corporate Change (as defined in those
provisions).       LIMITATION ON
ISOs An Option granted to an employee will be an ISO only to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the stock with
respect to which ISOs are exercisable for the first time by the optionee during
any calendar year (under the Plan and all other plans of the Company and its
subsidiary corporations, within the meaning of Code Section 422(d)), does not
exceed $100,000. This limitation will be applied by taking Options into account
in the order in which such Options were granted. If, by design or operation, the
Option exceeds this limit, the excess will be treated as an NQSO.



--------------------------------------------------------------------------------

CoStar Group, Inc.
1998 Stock Incentive Plan



--------------------------------------------------------------------------------

      METHOD OF
EXERCISE To exercise any exercisable portion of an Award, the participant must:

  Deliver a written notice of exercise to the Secretary of the Company (or to
whomever the Administrator designates), in a form complying with any rules the
Administrator may issue, signed by the participant, and specifying the number of
shares of Common Stock underlying the portion of the Award the participant is
exercising;       Pay the full Exercise Price, if any, by cashier’s or certified
check for the shares of Common Stock with respect to which the Award is being
exercised, unless the Administrator consents to another form of payment (which
could include the use of Common Stock); and       Deliver to the Administrator
such representations and documents as the Administrator, in its sole discretion,
may consider necessary or advisable.

      Payment in full of the Exercise Price need not accompany the written
notice of exercise provided the notice directs that the stock certificates for
the shares issued upon the exercise be delivered to a licensed broker acceptable
to the Company as the agent for the individual exercising the option and at the
time of closing of the sale of the Common Stock issued upon exercise of the
Option, the broker will tender to the Company cash or cash equivalents
acceptable to the Company and equal to the Exercise Price.       If the
Administrator agrees to payment through the tender to the Company of shares of
Common Stock, the individual must have held the stock being tendered for at
least six months at the time of surrender. Shares of stock offered as payment
will be valued, for purposes of determining the extent to which the participant
has paid the Exercise Price, at their Fair Market Value on the date of exercise.
The Administrator may also, in its discretion, accept attestation of ownership
of Common Stock and issue a net number of shares upon Option exercise.      
AWARD
EXPIRATION No one may exercise an Award more than ten years after its Date of
Grant (or five years, for an ISO granted to a more-than-10% shareholder). Unless
the Award Agreement provides otherwise, either initially or by amendment, no one
may exercise an Award after the first to occur of:

          EMPLOYMENT
TERMINATION The 90th day after the date of termination of employment (other than
for death or Disability), where termination of employment means the time when
the employer-employee or other service-providing relationship between the
employee and the Company ends for any reason, including retirement. Unless the
Award Agreement provides otherwise, termination of employment does not include
instances in



--------------------------------------------------------------------------------

CoStar Group, Inc.
1998 Stock Incentive Plan



--------------------------------------------------------------------------------

          which the Company immediately rehires a common law employee as an
independent contractor. The Administrator, in its sole discretion, will
determine all questions of whether particular terminations or leaves of absence
are terminations of employment;           DISABILITY For disability, the earlier
of (i) the first anniversary of the participant’s termination of employment for
disability and (ii) thirty (30) days after the participant no longer has a
disability, where “disability” means the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than twelve months; or    
      DEATH The date twelve months after the participant’s death.

      If exercise is permitted after termination of employment, the Award will
nevertheless expire as of the date that the former service provider violates any
covenant not to compete in effect between the Company and the former employee.
In addition, an optionee who exercises an Option more than 90 days after
termination of employment with the Company and/or the Eligible Subsidiaries will
only receive ISO treatment to the extent permitted by law, and becoming or
remaining an employee of another related company (that is not an Eligible
Subsidiary) or an independent contractor to the Company will not prevent loss of
ISO status as a result of the formal termination of employment.       Nothing in
this Plan extends the term of an Award beyond the tenth anniversary of its Date
of Grant, nor does anything in this Award Expiration section make an Award
exercisable that has not otherwise become exercisable.       AWARD
AGREEMENT Option Agreements will set forth the terms of each Option and will
include such terms and conditions, consistent with the Plan, as the
Administrator may determine are necessary or advisable. To the extent the
agreement is inconsistent with the Plan, the Plan will govern. The Option
Agreements may contain special rules. The Administrator may, but is not required
to, issue agreements for Stock Grants.       STOCK SUBJECT
TO PLAN Except as adjusted below under Corporate Changes, the aggregate number
of shares of Common Stock that may be issued under the Awards (whether ISOs,
NQSOs, or Stock Grants) may not exceed 3,750,000 shares and the maximum number
of shares that may be granted under Awards for a single individual in a calendar
year may not exceed 400,000 shares. (The individual maximum applies only to
Awards first made under this Plan and not to Awards made in substitution of a
prior employer’s options or other incentives, except as Code Section 162(m)
otherwise requires.) The Common Stock will come from



--------------------------------------------------------------------------------

CoStar Group, Inc.
1998 Stock Incentive Plan



--------------------------------------------------------------------------------

      either authorized but unissued shares or from previously issued shares
that the Company reacquires, including shares it purchases on the open market.
If any Award expires, is canceled, or terminates for any other reason, the
shares of Common Stock available under that Award will again be available for
the granting of new Awards (but will be counted against that calendar year’s
limit for a given individual).       No adjustment will be made for a dividend
or other right for which the record date precedes the date of exercise.      
The participant will have no rights of a stockholder with respect to the shares
of stock subject to an Award except to the extent that the Company has issued
certificates for, or otherwise confirmed ownership of, such shares upon the
exercise of the Award.       The Company will not issue fractional shares
pursuant to the exercise of an Award, but the Administrator may, in its
discretion, direct the Company to make a cash payment in lieu of fractional
shares.       PERSON WHO
MAY EXERCISE During the participant’s lifetime, only the participant or his duly
appointed guardian or personal representative may exercise the Awards. After his
death, his personal representative or any other person authorized under a will
or under the laws of descent and distribution may exercise any then exercisable
portion of an Award. If someone other than the original recipient seeks to
exercise any portion of an Award, the Administrator may request such proof as it
may consider necessary or appropriate of the person’s right to exercise the
Award.       ADJUSTMENTS
UPON CHANGES
IN CAPITAL STOCK Subject to any required action by the Company (which it shall
promptly take) or its stockholders, and subject to the provisions of applicable
corporate law, if, after the Date of Grant of an Award,

      the outstanding shares of Common Stock increase or decrease or change into
or are exchanged for a different number or kind of security by reason of any
recapitalization, reclassification, stock split, reverse stock split,
combination of shares, exchange of shares, stock dividend, or other distribution
payable in capital stock, or       some other increase or decrease in such
Common Stock occurs without the Company’s receiving consideration,

      the Administrator may make a proportionate and appropriate adjustment in
the number of shares of Common Stock underlying each Award, so that the
proportionate interest of the participant immediately following such event will,



--------------------------------------------------------------------------------

CoStar Group, Inc.
1998 Stock Incentive Plan



--------------------------------------------------------------------------------

      to the extent practicable, be the same as immediately before such event.
(This adjustment does not apply to Common Stock that the optionee has already
purchased nor to Stock Grants that are already nonforfeitable, except to the
extent of similar treatment for all stockholders.) Unless the Administrator
determines another method would be appropriate, any such adjustment to an Award
will not change the total price with respect to shares of Common Stock
underlying the unexercised portion of the Award but will include a corresponding
proportionate adjustment in the Award’s Exercise Price.       The Administrator
will make a commensurate change to the maximum number and kind of shares
provided in the Stock Subject to Plan section.       Any issue by the Company of
any class of preferred stock, or securities convertible into shares of common or
preferred stock of any class, will not affect, and no adjustment by reason
thereof will be made with respect to, the number of shares of Common Stock
subject to any Award or the Exercise Price except as this Adjustments section
specifically provides. The grant of an Award under the Plan will not affect in
any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, or to merge or to consolidate, or to dissolve, liquidate, sell, or
transfer all or any part of its business or assets.       SUBSTANTIAL
CORPORATE  
CHANGE          Upon a Substantial Corporate Change, the Plan and any
unexercised Awards will terminate unless provision is made in writing in
connection with such transaction for

  the assumption or continuation of outstanding Awards, or       the
substitution for such options or grants of any options or grants covering the
stock or securities of a successor employer corporation, or a parent or
subsidiary of such successor, with appropriate adjustments as to the number and
kind of shares of stock and prices, in which event the Awards will continue in
the manner and under the terms so provided.

      Unless the Board determines otherwise, if an Award would otherwise
terminate pursuant to the preceding sentence, participants who are then
Employees or directors of the Company will have the right, at such time before
the consummation of the transaction causing such termination as the Board
reasonably designates, to exercise any unexercised portions of the Award,
whether or not they had previously become exercisable. However, unless the Board
determines otherwise, the acceleration will not occur if it would render
unavailable “pooling of interest” accounting for any reorganization, merger, or
consolidation of the Company.



--------------------------------------------------------------------------------

CoStar Group, Inc.
1998 Stock Incentive Plan



--------------------------------------------------------------------------------

      A Substantial Corporate Change means the

      dissolution or liquidation of the Company,       merger, consolidation, or
reorganization of the Company with one or more corporations in which the Company
is not the surviving corporation,       the sale of substantially all of the
assets of the Company to another corporation, or       any transaction
(including a merger or reorganization in which the Company survives) approved by
the Board that results in any person or entity (other than any affiliate of the
Company as defined in Rule 144(a)(1) under the Securities Act) owning 100% of
the combined voting power of all classes of stock of the Company.

      SUBSIDIARY
EMPLOYEES Employees of Company Subsidiaries will be entitled to participate in
the Plan, except as otherwise designated by the Board of Directors or the
Committee.       Eligible Subsidiary means each of the Company’s Subsidiaries,
except as the Board otherwise specifies. For ISO grants, Subsidiary means any
corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company if, at the time an ISO is granted to a Participant
under the Plan, each of the corporations (other than the last corporation in the
unbroken chain) owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
For NQSOs, the Board or the Committee can use a different definition of
Subsidiary in its discretion.       LEGAL
COMPLIANCE The Company will not issue any shares of Common Stock under an Award
until all applicable requirements imposed by Federal and state securities and
other laws, rules, and regulations, and by any applicable regulatory agencies or
stock exchanges, have been fully met. To that end, the Company may require the
participant to take any reasonable action to comply with such requirements
before issuing such shares. No provision in the Plan or action taken under it
authorizes any action that is otherwise prohibited by Federal or state laws.    
  The Plan is intended to conform to the extent necessary with all provisions of
the Securities Act of 1933 (“Securities Act”) and the Exchange Act and all
regulations and rules the Securities and Exchange Commission issues under those
laws. Notwithstanding anything in the Plan to the contrary, the



--------------------------------------------------------------------------------

CoStar Group, Inc.
1998 Stock Incentive Plan



--------------------------------------------------------------------------------

      Administrator must administer the Plan, and Awards may be granted and
exercised, only in a way that conforms to such laws, rules, and regulations. To
the extent permitted by applicable law, the Plan and any Awards will be deemed
amended to the extent necessary to conform to such laws, rules, and regulations.
      PURCHASE FOR
INVESTMENT
AND OTHER
RESTRICTIONS Unless a registration statement under the Securities Act covers the
shares of Common Stock a participant receives upon exercise of his Award, the
Administrator may require, at the time of such exercise or receipt of a grant,
that the participant agree in writing to acquire such shares for investment and
not for public resale or distribution, unless and until the shares subject to
the Award are registered under the Securities Act. Unless the shares are
registered under the Securities Act, the participant must acknowledge:

      that the shares purchased on exercise of the Award are not so registered,
      that the participant may not sell or otherwise transfer the shares unless

      the shares have been registered under the Securities Act in connection
with the sale or transfer thereof, or       counsel satisfactory to the Company
has issued an opinion satisfactory to the Company that the sale or other
transfer of such shares is exempt from registration under the Securities Act,
and       such sale or transfer complies with all other applicable laws, rules,
and regulations, including all applicable Federal and state securities laws,
rules, and regulations.

      Additionally, the Common Stock, when issued upon the exercise of an Award,
will be subject to any other transfer restrictions, rights of first refusal, and
rights of repurchase set forth in or incorporated by reference into other
applicable documents, including the Company’s articles or certificate of
incorporation, by-laws, or generally applicable stockholders’ agreements.      
The Administrator may, in its sole discretion, take whatever additional actions
it deems appropriate to comply with such restrictions and applicable laws,
including placing legends on certificates and issuing stop-transfer orders to
transfer agents and registrars.       TAX WITHHOLDING The participant must
satisfy all applicable Federal, state, and local income and employment tax
withholding requirements before the Company will deliver stock certificates upon
the exercise of an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or



--------------------------------------------------------------------------------

CoStar Group, Inc.
1998 Stock Incentive Plan



--------------------------------------------------------------------------------

      wages. If the Company does not or cannot withhold from other compensation,
the participant must pay the Company, with a cashier’s check or certified check,
the full amounts required by withholding. Payment of withholding obligations is
due before the Company issues shares with respect to the Award. If the Committee
so determines, the participant may instead satisfy the withholding obligations
by directing the Company to retain shares from the Award exercise, by tendering
previously owned shares, or by attesting to his ownership of shares (with the
distribution of net shares).       TRANSFERS,
ASSIGNMENTS,
AND PLEDGES Unless the Administrator otherwise approves in advance in writing,
an Award may not be assigned, pledged, or otherwise transferred in any way,
whether by operation of law or otherwise or through any legal or equitable
proceedings (including bankruptcy), by the participant to any person, except by
will or by operation of applicable laws of descent and distribution. If
Rule 16b-3 then applies to an Award, the participant may not transfer or pledge
shares of Common Stock acquired under a Stock Grant or upon exercise of an
Option until at least six (6) months have elapsed from (but excluding) the Date
of Grant, unless the Administrator approves otherwise in advance in writing.    
  AMENDMENT OR
TERMINATION
OF PLAN AND
OPTIONS The Board may amend, suspend, or terminate the Plan at any time, without
the consent of the participants or their beneficiaries; provided, however, that
no amendment will deprive any participant or beneficiary of any previously
declared Award. Except as required by law or by the Corporate Changes section,
the Administrator may not, without the participant’s or beneficiary’s consent,
modify the terms and conditions of an Award so as to adversely affect the
participant. No amendment, suspension, or termination of the Plan will, without
the participant’s or beneficiary’s consent, terminate or adversely affect any
right or obligations under any outstanding Awards.       PRIVILEGES OF
STOCK OWNERSHIP No participant and no beneficiary or other person claiming under
or through such participant will have any right, title, or interest in or to any
shares of Common Stock allocated or reserved under the Plan or subject to any
Award except as to such shares of Common Stock, if any, that have been issued to
such participant.       EFFECT ON
OTHER PLANS Whether exercising or receiving an Award causes the participant to
accrue or receive additional benefits under any pension or other plan is
governed solely by the terms of such other plan.       LIMITATIONS ON
LIABILITY Notwithstanding any other provisions of the Plan, no individual acting
as a director, employee, or agent of the Company shall be liable to any
participant, former participant, spouse, beneficiary, or any other person for
any claim, loss, liability, or expense incurred in connection with the Plan, nor
shall



--------------------------------------------------------------------------------

CoStar Group, Inc.
1998 Stock Incentive Plan



--------------------------------------------------------------------------------

      such individual be personally liable because of any contract or other
instrument he executes in such other capacity. The Company will indemnify and
hold harmless each director, employee, or agent of the Company to whom any duty
or power relating to the administration or interpretation of the Plan has been
or will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning this Plan unless
arising out of such person’s own fraud or bad faith.       NO EMPLOYMENT
CONTRACT Nothing contained in this Plan constitutes an employment contract
between the Company and the participants. The Plan does not give any participant
any right to be retained in the Company’s employ, nor does it enlarge or
diminish the Company’s right to terminate the participant’s employment.      
APPLICABLE LAW The laws of the State of Delaware (other than its choice of law
provisions) govern this Plan and its interpretation.       DURATION OF PLAN
Unless the Board extends the Plan’s term, the Administrator may not grant Awards
after May 8, 2008. The Plan will then terminate but will continue to govern
unexercised and unexpired Awards.



--------------------------------------------------------------------------------

CoStar Group, Inc.
1998 Stock Incentive Plan